IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,723-01


                           EX PARTE JONAH SWENSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1475074-A IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of AB-

CHMINACA and was sentenced to eight years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary and his conviction violates due process.

There is no evidence that Applicant is guilty of a third degree felony. Ex parte Perales, 215 S.W.3d
418, 419–20 (Tex. Crim. App. 2007). Accordingly, the judgment in cause number 1475074 in the

178th District Court of Harris County is set aside, and Applicant is remanded to the custody of the
                                                                                                      2

Sheriff of Harris County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 19, 2018
Do not publish